Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2009/0247186 to Ji in view of U.S. Patent Pub. 2010/0137005 to Zeng and U.S. Patent Pub. 2017/0272911 to Agrawal. 

Regarding claims 1, 8 and 15, Ji teaches a method of determining a location of a mobile device, the method comprising: 
receiving, by a base station, data from a mobile device, wherein the data is associated with a location of the mobile device (see for example, Fig. 7 as described in section [0057], which teaches the access point (base station) receiving data related to location such as direction data, speed data, motion data, distance and signal strengths); 
obtaining a world model database, the world model database corresponding to a physical location of the base station (see for example, Fig. 7 and see sections [0010], [0034] to [0035], [0047], [0057] and [0070], which teach the AP obtaining and using GIS database information data and to generate and/or update the GIS database). 
Regarding the steps of “constraining the received data based on the world model database”; and “determining a location of the mobile device based on the constrained data”, although Ji teaches using the location of known roads to “constrain” the determined location of the mobile device, Zeng is added for completeness.  
In an analogous art, Zeng teaches a wireless system which receives location related data from a traveling mobile device and calculates the mobile’s location based on the received data and environmental data in a GIS database.  As shown in Fig. 5 and as discussed in sections [0075] to [0085], the GIS database stored in service end device 350 takes the moving mobile device data (which is received signal strengths from multiple base stations) and adjusts (or “constrains” as recited) these signal strengths based on environmental factors stored in the GIS database. These adjusted/constrained signal strengths are then used to compute a final location of the mobile device (as set forth in steps 511 to 517 of Fig. 5).   
	Therefore, as both Ji and Zeng use map databases to constrain the position data in order to determine a probable location of the mobile device, it would have been obvious to modify Ji to “constrain the determined location of the mobile device” based on stored GIS environmental data map as in Zeng, for the reason discussed in Zeng, as this ensures or provides more accurate location estimation, when environmental factors (such as building locations which diminish signal strength) are known to effect location determination.   
	Regarding the feature of claim 1 which recites “updating the GIS database using data received from the mobile terminal”, Agrawal is added.
	In an analogous art, Agrawal teaches a wireless system which receives data from a mobile device to update a GIS database.  See section [0066], which teaches “In some embodiments, GIS database 303 may be resident on server 250 or another network entity (not shown in FIG. 3) and UE 100 may optionally report information to server 250, which may be used to update information in GIS database 303”.   
 	Therefore, as both Ji and Agrawal store GIS databases in wireless access points and as Agrawal explicitly teaches updating the GIS database using data received from the mobile device, it would have been obvious to modify Ji to “update the world model GIS database” for the reasons as discussed in both Ji and Agrawal, which are that the current mobile device information is valuable for accurate location estimation, and provides current wireless environmental conditions, which are desired.    

Regarding the previously added feature which recites “obtaining a world model  corresponding to a physical location of the base station, the base station being among a plurality of base stations each of which stores a different world model database respectively corresponding to a vicinity thereof”, see for example, Fig. 4 and section  [0048] of Ji, which shows and describes that each access point (AP) obtains GIS information “inside it’s coverage range” and “all cellular towers would compose a complete Database Module for the system”.  Therefore, Ji teaches this feature.   

Regarding the amendment to claim 1 which now recites “constraining the received data based on the world model database and on a minimum number of anchors” and “wherein, based on a conflict occurring, the minimum number of anchors is reduced”, as discussed in the telephone interview, section [0077] of Zeng teaches reducing the anchors from 4 to 3. Therefore, if “4” (base stations) is the “minimum number of anchors” and the “conflict” is that there are 4 or more base stations, the newly added claim language is met by Zeng. It is also noted that the newly added “wherein clause” does not actually positively recite this feature (of “reducing anchors”).     
Regarding claims 2, 9 and 16, which recite “wherein the world model database includes one or more layers, the one or more layers comprising at least one of: a magnetic field deviation layer; a weather layer; a geographic information system (GIS) layer including information on or more features, the features comprising one or more of a building, a road, a bridge, a tunnel, a landform, and a body of water; and one or more layers corresponding to one or more signals, the signals comprising one or more of a Wireless Fidelity (Wi-Fi) signal, a Bluetooth signal, a global positioning system (GPS) signal, and a cellular network signal”, as described above, see the GIS database of Zeng which includes buildings and see Figs. 7-10 and section [0065] and [0079] of Ji which teach the GIS world database including a road and buildings, as recited. 

Regarding claims 3, 10 and 17, which recite “wherein the one or more layers corresponding to the one or more signals are configured to: provide a signal strength at a position, using data from the GIS, for one or more sources having a known position and signal transmission strength; and model the one or more signals for signal strength propagation loss for one or more sources having uncertainty in either a position or signal transmission strength”, as described above, see sections [0075] to [0085] of Zeng, which teach that the GIS database storing signals and modelling the signals for propagation loss and see for example, sections [0061] and [0067] of Ji which teach modelling calculations used which involve path-loss, as recited.

Regarding claims 5 and 12, which recite “further comprising optimizing the world model database”, see sections [0034]-[0035], [0047], [0057] and [0070] of Ji, which teach “optimizing” or improving/updating the GIS world database, as recited. 

Regarding claims 7, 14 and 20, which recite “wherein the received data  comprises at least one of: a time associated with the mobile device; a position of the mobile device based on one or more GPS signals; a velocity of the mobile device based on the one or more GPS signals; a signal strength value of the one or more GPS signals; a list of one or more Wireless Fidelity (Wi-Fi) access points available to the mobile device; a signal strength value of the one or more available Wi-Fi access points; a list of one or more Bluetooth beacons available to the mobile device; a signal strength value of the one or more available Bluetooth beacons; a list of one or more cellular network base stations available to the mobile device; a signal strength value for one or more channels of the one or more available cellular network base stations; a magnetic field vector based on a strength value and a direction at the position of the mobile device; inertial measurement unit data associated with the mobile device; ambient temperature data associated with the location of the mobile device; atmospheric humidity data associated with the location of the mobile device; and atmospheric pressure data associated with the location of the mobile device”, see rejections of claims 1 and 3 above which store cellular base station signal strength values.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ji, Agrawal and Zeng, as applied to claims 2, 9 and 16 above, and further in view of U.S. Patent 6,750,813 to Vargas-Hurlston. 

Regarding claims 4, 11 and 18, which recite “wherein the constraining the received data comprises: setting an initial location based on received GPS data from the mobile device; and applying the one or more layers of the world model database to an initial location based on a probability value associated with the one or more layers exceeding a threshold value”, as Ji and Zeng do not teach this feature, Vargas-Hurlston is added.

In an analogous art, Vargas-Hurlston teaches a wireless system which receives GPS location data from a mobile device and creates a database of information.  Regarding the feature that the initial position is GPS, see the discussion from column 5, line 65 to column 6, line 16, which teaches that the initial operation of the mobile device includes obtaining/transmitting the GPS location.  As shown in Fig. 4 and as discussed in column 8, lines 1-17, steps 442 and 446 involve range threshold processing of the GPS coordinates to use and store in the database, which indicate that the probability value of a position exceeds a threshold value so the database (layer) is updated, as recited.

  Therefore, as Ji/Zeng and Vargas-Hurlston update databases to calculate mobile device positions and to determine a probable location of the mobile device, it would have been obvious to modify Ji/Zeng to initially obtain GPS locations and to apply (store) the new initial location into the database when it meets a threshold criteria as recited and as in Vargas-Hurlston, for the reason discussed in Vargas-Hurlston, ensuring that only accurate location estimations are stored.   

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ji, Agrawal and Zeng, as applied to claims 5, 12 and 16 above, and further in view of U.S. Patent 8,385,943 to Han. 

Regarding claims 6, 13 and 19, which recite “wherein the optimizing the world model database comprises: updating the one or more layers based on the received data or data received from one or more additional mobile devices; determining a probability of position and transmission characteristics for the updated layers; and whitelisting one or more anchors with position and transmission characteristics having a probability greater than a threshold value”, as Ji/Zeng do not explicitly teach these features, Han is added.  

In an analogous art, Han teaches a wireless system which receives location and signal strength data from mobile devices and calculates probabilities of access point locations.  As shown in Figs. 7-12, Han shows a number of processes which calculate location probabilities and then keep or discard (which is equivalent to whitelist/blacklist) the location estimates. See for example, step 716 in Fig. 7 and steps 1212-1214 in Fig. 12.   

	Therefore, as both Ji/Zeng and Han use map databases to calculate position, it would have been obvious to modify Ji/Zeng to update the database only with entries (anchors) which are above a certain threshold, for the reason discussed in Han, as this ensures that only accurate location estimations are used in the database, as desired.   


Response to Arguments
Applicant’s arguments filed on 5-17-22 with respect to the claims have been considered but are not persuasive and/or now moot because of the new grounds of rejection.  As described above, the claims do not define what an anchor is and also do not define what is a “conflict”. It is also noted that the language of “reducing the number of anchors” (which appears in a “wherein” clause) does not positively this feature.  For example, language such as “determining a conflict in calculated position by comparing…”, would provide more patentable weight to this feature. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646